       Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 1 of 13. PageID #: 9



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN MYERS,                                   :       CASE NO. 4:19-CV-476
                                              :
               Petitioner,                    :       JUDGE CHRISTOPHER A. BOYKO
                                              :       MAG. JUDGE JAMES R. KNEPP II
       vs.                                    :
                                              :       MEMORANDUM IN SUPPORT OF
UNITED STATES OF AMERICA,                     :       MOTION FOR GOOD-TIME CREDITS
                                              :       UNDER 28 U.S.C. § 2241 AND MOTION
               Respondent.                    :       FOR INTERIM RELEASE

       John Myers has moved for an order directing the Bureau of Prisons to award him good-

time credits at a rate of 54 days per qualifying year, as required by the First Step Act of 2018.

Under federal statutes, prisoners satisfy their sentences through actual time in custody plus good-

time credits. See 18 U.S.C. §§ 3624(a) & (b). For years, the Bureau of Prisons has interpreted the

good-time-credit statute to permit a maximum credit of only 47 days per year, despite the statute

indicating 54 days. In the First Step Act, Congress amended section 3624(b) to make clear that it

meant what it said the first time: good-time credits count up to 54 days per year, not 47 days. See

First Step Act, Title I, Sec. 102(b)(1)(A). This amendment applies retroactively. Id. Sec. 102(b)(3).

       Despite the change in the law, the BOP has told all prisoners that it will not recalculate

good-time credits until the Attorney General completes an unrelated “risk and needs assessment

system,” which impacts a new “earned time credit” system but does not affect good-time credits.

As a result, the BOP will not recalculate good-time credits for Mr. Myers and prisoners like him

until after they are entitled to release under the amended statute. Mr. Myers therefore requests that

the Court order the BOP to recalculate his good-time credits immediately.

       Additionally, because Mr. Myers is entitled to immediate release under the correct calcu-

lation, he requests that the Court order his interim release pending a final decision.
                                                  1
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 2 of 13. PageID #: 10



I.     Background

       On April 9, 2013, the U.S. District Court for the Western District of Louisiana sentenced

Mr. Myers to 100 months in prison. Dkt. 25, Case No. 5:12-cr-61 (W.D. La.). The BOP, using its

now-superseded 47-days-per-year good-time calculation, has set his release date for June 8, 2019.

Under section 3624(b) as amended by the First Step Act, Mr. Myers would have already been

released as of April 11, 2019.

       On February 11, 2019, Mr. Myers filed a pro se motion under 28 U.S.C. § 2241 seeking

an order requiring the BOP to accurately calculate his release date under the First Step Act. Dkt.

1. On April 22, 2019, Chief Judge Gaughan issued a General Order, which appointed the Office

of the Federal Public Defender to represent petitioners who have filed petitions seeking good-

time credits under the First Step Act. See N.D. Ohio, General Order No. 2019-09.



II.    Law & Analysis

       a.   The First Step Act implemented Congress’s intent to correct the BOP’s good-
            time-credit calculation, and separately created a new and independent “earned
            time credit” system.

       Congress originally intended that the BOP grant up to 54 days per year of good-time

credits, not the 47 days that the BOP has used. The First Step Act corrected that error. The Sen-

tencing Reform Act of 1984 eliminated the parole system and sharply cut back on the rate at

which federal prisoners could earn good- time credit, providing in § 3624(b) that prisoners

could receive “credit toward the service of the prisoner’s sentence, beyond the time served,

of up to 54 days at the end of each year of the prisoner’s term of imprisonment.” The legislative

history of the original bill is rife with references to providing a maximum 15 percent reduction

for good-time credits, which would require 54 days of credit per year of the sentence imposed.
                                                 2
       Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 3 of 13. PageID #: 11



See, e.g., 131 Cong. Rec. S4083-03 (1985) (statement of Sen. Kennedy) (under the Act, the “sen-

tence announced by the sentencing judge will be for almost all cases the sentence actually served

by the defendant, with a 15 percent credit for ‘good time.’”); 131 Cong. Rec. E37-02 (1985) (state-

ment of Rep. Hamilton) (“Now sentences will be reduced only 15% for good behavior.”); see

also 141 Cong. Rec. S2348-01, S2349 (1995) (statement of Sen. Biden) (as co-author of

section 3624(b), on a sentence of ten years, “you are going to go to prison for at least 85 percent

of that time . . . . You can get up to 1.5 years in good time credits[.]”).

       However, the BOP’s mathematical formula for counting the 54 days against time actually

served, as opposed to the sentence imposed, resulted in prisoners receiving only 47 days of credit

for each year of the term of imprisonment. With the BOP’s calculation based on actual time of

custody, prisoners have received reductions of only 12.8 percent of the sentence imposed, not the

15 percent Congress contemplated.

       In recent years, the Department of Justice and the BOP supported legislation that would

clarify that the 54-day calculation was based the sentence imposed, thereby increasing the

maximum available good-time credits from 47 to 54 days per year. See Hearing on the Oversight

of the Federal Bureau of Prisons Before the Subcomm. on Crime, Terrorism, Homeland

Security and Investigations of the H. Comm. on the Judiciary, 113th Cong., at 23-24 (2013)

(Statement of Charles E. Samuels, Jr. Director, Federal Bureau of Prisons). By doing so, the

statute would conform to the intent of the original legislation to grant a maximum 15 percent

reduction.

       The First Step Act enacted that change. Title I of the First Step Act, entitled “Recidivism

Reduction,” consists of seven sections spanning 57 pages. The bulk of the title is set out in

Section 101 and provides instructions for the Attorney General to create and to implement a “risk
                                                   3
       Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 4 of 13. PageID #: 12



and needs assessment system,” referred to in the legislation as “the System,” along with recid-

ivism reduction programming. See First Step Act, Title I, Sec. 101. The legislation instructs that

the System must provide incentives for participation in programming, with the central incentive

being the possibility of earning “earned time credit” to be “applied toward time in prerelease

custody or supervised release.” Id. Sec. 101(a).

       As part of the earned time credit system, Section 102 of the law adds subsection (g) to 18

U.S.C. § 3624. Id. Sec. 102(b)(1)(B). Under that provision, the BOP can place an “eligible pris-

oner” who has earned time credits equal to the time remaining on his or her sentence in

prerelease custody (home confinement or residential reentry center) or transfer the prisoner to

supervised release up to 12 months early. Id. Section 3624(g)(1) starts with a reference to the eligi-

ble prisoners to whom “this subsection” applies. Id.

       Contained within Section 102(b) of the First Step Act is the two-paragraph “good-time

fix” amendment to 18 U.S.C. § 3624(b) that applies to this case and that provides in full:

       Section 3624 of title 18, United States Code, is amended—

               (A) in subsection (b)(1)—

                      (i) by striking ‘‘, beyond the time served, of up to 54 days at the
               end of each year of the prisoner’s term of imprisonment, beginning at the
               end of the first year of the term,’’ and inserting ‘‘of up to 54 days for
               each year of the prisoner’s sentence imposed by the court,’’; and

                       (ii) by striking ‘‘credit for the last year or portion of a year
               of the term of imprisonment shall be prorated and credited with in the
               last six weeks of the sentence’’ and inserting ‘‘credit for the last year of
               a term of imprisonment shall be credited on the first day of the last year of
               the term of imprisonment[.]’’

 Id. Sec. 102(b)(1)(A). The good-time fix appears independent of the other provisions in Title I.




                                                   4
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 5 of 13. PageID #: 13



       The First Step Act provides timelines for the implementation of the risk and needs

assessment system. Specifically, it gives the Attorney General 210 days after enactment of the law

within which to develop and publicly release the risk and needs assessment system. Id. Sec. 101

(promulgating 18 U.S.C. § 3632). Within 180 days after that, the Director of the BOP must assess

each prisoner and begin to provide appropriate programming. Id. (promulgating 18 U.S.C. §

3621(h)). There is a two-year “phase-in” for the BOP to make programming available to all pris-

oners. Id. At the end of Section 102(b), the law provides a delayed effective date for “this sub-

section” contingent on the release of the risk and needs assessment system:

        (2) EFFECTIVE DATE.—The amendments made by this subsection shall take
        effect beginning on the date that the Attorney General completes and releases the
        risk and needs assessment system under subchapter D of chapter 229 of title
        18, United States Code, as added by section 101(a) of this Act.

At issue here is whether the delayed effective date in Section 102(b)(2) applies only to the earned

time transfer provisions in Section 102(b)(1)(B), or whether it also delays the BOP’s imple-

mentation of the independent good-time fix in Section 102(b)(1)(A).



       b.   The good-time fix is effective immediately because the delayed-effective-date
            provision is rationally connected only to the new risk and needs assessment sys-
            tem.

       “[A]bsent a clear direction by Congress to the contrary, a law takes effect on the date of

enactment.” Gozlon-Peretz v. United States, 498 U.S. 395, 403 (1991) (emphasis added). Here,

the only potentially relevant effective date provision in Title I of the First Step Act explicitly

links the need for a delay to the risk and needs assessment system. It states: “The amendments

made by this subsection shall take effect beginning on the date that the Attorney General completes

and releases the risk and needs assessment system under subchapter D of chapter 229 of title 18,

                                                 5
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 6 of 13. PageID #: 14



United States Code, as added by section 101(a) of this Act.” See First Step Act, Title I, Sec.

102(b)(2). Although that provision considered on its own could be read to encompass the good-

time fix, the full statutory context as well as potential constitutional infirmities militate in

favor of construing “this subsection” narrowly to mean only the newly promulgated subsection

(g) of § 3624, which governs the new earned time credit transfer authority, leaving the good-time

fix to be effective immediately in the absence of “clear direction by Congress to the

contrary.”



              i.    The statutory context indicates that the delayed effective date applies
                    only to the earned-time-credits provision.

       “[S]tatutory interpretation turns on ‘the language itself, the specific context in which that

language is used, and the broader context of the statute as a whole.’” Nken v. Holder, 556 U.S.

418, 426 (2009) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)). On its face, the text

of the delayed effective date clause provides good reason to construe “this subsection” as

referencing solely the new earned time credit transfer provision because of its contingency on the

“date that the Attorney General completes and releases the risk and needs assessment system.”

Only the earned time credit provision has any relation to the risk and needs assessment system.

The good-time fix merely adjusts a calculation that the BOP has been making for decades; it

requires no new system to implement and, thus, requires no delay. Moreover, the amendments in

Section 102(b)(1)(B) repeatedly use the same phrase “this subsection” to mean subsection (g) of

section 3624 that will govern earned-time transfer to prerelease custody. That phrase—“this

subsection”—does not appear in the Section 102(b)(1)(A) good-time fix. Thus, context favors

the narrow reading of delay applying only to subsection (g).

                                                  6
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 7 of 13. PageID #: 15



       Traditional tools of statutory construction also support this interpretation. First and fore-

most, “‘absurd results are to be avoided,’ and courts should not construe a statute to ‘produce an

absurd result that we are confident Congress did not intend.’” United States v. Fitzgerald, 906 F.3d

437, 447 (6th Cir. 2018) (quoting United States v. Turkette, 452 U.S. 576, 580 (1981), and United

States v. Underhill, 813 F.2d 105, 112 (6th Cir. 1987)); see Mellouli v. Lynch, 135 S. Ct. 1980,

1989 (2015) (rejecting agency construction of statute that “makes scant sense” given the need to

avoid “consequences Congress could not have intended”) (quoting Moncrieffe v. Holder, 569

U.S. 184, 200 (2013)). There is an obvious need to delay implementation of the earned-

time- transfer provision. The entirely new risk-and-needs assessment system must be in place

before the BOP can begin using time credits earned under that system to determine which

prisoners should be transferred to prerelease custody or supervised release.

       By contrast, the good-time-credit system is not new, and it operates on a separate plane

from the earned time credit transfer and programming provisions of Title I. The BOP has been

touting the need for this amendment for many years. The good-time-credit amendment is a simple

calculation, subtracting an additional seven days of good- time credit for each year served

from compliant prisoners’ sentences. The SENTRY computer system of the BOP could imple-

ment the adjustment immediately. Unlike larger sentence reductions such as those implemented

by retroactive guideline amendments, prisoners impacted by the good-time fix would already be

close to release and prepared for reentry. Delaying the good-time fix makes scant sense and un-

dermines rather than furthers coherent implementation of the First Step Act.

       Second, courts construe legislation aimed at remedying prior drafting oversights to be

immediately effective. In Gozlon-Peretz v. United States, the Supreme Court considered the

effective date of a statutory amendment to correct an apparent mistake in the Controlled
                                                  7
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 8 of 13. PageID #: 16



Substances Penalties Amendments Act of 1984, which inexplicably mandated post-confinement

supervision for many small-time drug offenders but exempted big-time narcotics offenders. 498

U.S. 404-05. The new Act removed that disparity and mandated post-confinement supervision

for all Schedule I and II drug offenders. Id. The Supreme Court held, “Given the apparent

purpose of the legislation to rectify an earlier mistake, it seems unlikely that Congress intended

the effective date to be any time other than the date of enactment.” Id. at 404-05. Similarly, in

this case, the purpose of the good-time fix was to rectify the computation based on actual time

served that provided seven days per year fewer than intended. As in Gozlon-Peretz, it is unlikely

Congress intended the rectification of the good-time-credit calculation to be delayed. Accord-

ingly, the provision should be construed to take effect immediately. See also ABKCO Music, Inc.

v. LaVere, 217 F.3d 684, 689 (9th Cir. 2000) (“[C]larifying legislation is not subject to any

presumption against retroactivity and is applied to all cases pending as of the date of its enact-

ment.”).

       In the context of the overall legislation and purpose of the statute, the Court should construe

“this subsection” to relate only to § 3624(g) in the effective date section, thereby construing the

good-time fix to be retroactive and immediately effective to all current inmates.



             ii.    Delaying the effective date of the good-time fix would be arbitrary and
                    capricious and violate the Due Process and Equal Protection Clauses of
                    the Constitution.

       Irrational and arbitrary classifications violate the equal protection clause. Chapman v.

United States, 500 U.S. 453, 465 (1991). The equal protection clause applies to the federal

government through the Fifth Amendment’s due process clause. Bolling v. Sharpe, 347 U.S. 497,

499 (1954). Delaying the effective date of the good-time fix to an uncertain time in the future
                                                  8
       Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 9 of 13. PageID #: 17



would be arbitrary, capricious, and cruel because it would require greater-than-intended in-

carceration for the class of well-behaved prisoners who, but for the delayed effective date, would

be immediately released from incarceration.

       Disparate treatment of similarly situated defendants triggers equal protection concerns

when there is no rational basis for the distinction. See Willowbrook v. Olech, 528 U.S. 562, 564

(2000). Here, the disparate treatment of those whose sentences were calculated before versus

after the uncertain future effective date “might well trigger equal protection concerns.” Jonah R.

v. Carmona, 446 F.3d 1000, 1008 (9th Cir. 2006) (construing pretrial credit statute to avoid

disparate treatment of juveniles and adults); Myers v. United States, 446 F.2d 232, 234 (9th Cir.

1971) (holding that the Fifth Amendment requires that all similarly-situated prisoners receive

credit under 18 U.S.C. § 3568); Stapf v. United States, 367 F.2d 326, 329 (D.C. Cir. 1966) (“Denial

of credit . . . where others guilty of crimes of the same or greater magnitude automatically receive

credit, would entail an arbitrary discrimination within the power and hence the duty of the court

to avoid.”).

        As in Jonah R., the Court should construe the good-time fix statute to be effective

immediately to avoid serious constitutional problems. 446 F.3d at 1008 (“We must interpret

statutes to avoid such constitutional difficulties whenever possible.”); see Clark v. Martinez, 543

U.S. 371 (2005) (describing the principle of constitutional avoidance); INS v. St. Cyr, 533 U.S.

289, 299-300 (2001) (same). Otherwise, the delayed effective date would irrationally and un-

constitutionally discriminate against persons who earned the requisite good-time credits suffi-

cient for immediate release. Those prisoners presently close to their release dates who have

abided by all institutional rules during their incarceration would be held in custody to await the

satisfaction of an unrelated condition precedent—the implementation of the risk and needs
                                                  9
       Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 10 of 13. PageID #: 18



assessment system. Extending an individual’s deprivation of liberty with no countervailing

purpose would violate the Due Process Clause and its equal protection component in violation of

the Fifth Amendment. See Zadvydas v. Davis, 533 U.S. 678, 690 (2001) (“Freedom from

imprisonment—from government custody, detention, or other forms of physical restraint—lies at

the heart of the liberty that [the Due Process] Clause protects.”).

          Although the amount of additional custody is relatively small, “‘To a prisoner,’ this

prospect of additional ‘time behind bars is not some theoretical or mathematical concept.’”

Rosales-Mireles v. United States, 138 S. Ct. 1897, 1907 (2018) (quoting Barber v. Thomas, 560

U.S. 474, 504 (2010)) (Kennedy, J., dissenting). “‘[A]ny amount of actual jail time’ is signif-

icant, and ‘ha[s] exceptionally severe consequences for the incarcerated individual [and] for

society which bears the direct and indirect costs of incarceration[.]’” Id. (quoting Glover v.

United States, 531 U.S. 198, 203 (2001), and United States v. Jenkins, 854 F.3d 181, 192 (2d Cir.

2017)).



III.      The Court should grant interim release to prevent continuing irreparable harm.

          This Court has both constitutional and statutory jurisdiction to review the lawfulness of

Mr. Myers’s sentence and its execution. See 28 U.S.C. §§ 2241 & 2255 (providing statutory

habeas corpus jurisdiction to determine the lawfulness of a prisoner’s detention); Boumediene v.

Bush, 553 U.S. 723, 739 (2008) (“The Framers viewed freedom from unlawful restraint as a

fundamental precept of liberty, and they understood the writ of habeas corpus as a vital instrument

to secure that freedom.”); see also Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,

379-80 (1994) (recognizing ancillary jurisdiction as available to enable the court to manage its

proceedings, vindicate its authority, and effectuate its decrees). Concomitant with the Court’s
                                                  10
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 11 of 13. PageID #: 19



habeas jurisdiction is the power to avoid Mr. Myers’s unnecessary incarceration by providing

conditional release. See Hensley v. Municipal Court, 411 U.S. 345, 352 (1973) (habeas authority

includes the power to “order [a] petitioner’s release pending consideration of his habeas corpus

claim”) (citing In re Shuttlesworth, 369 U.S. 35 (1962)).

       There is no requirement that Mr. Myers exhaust administrative remedies within the BOP

before seeking relief from this Court. Under the Supreme Court standard in Madigan v. McCar-

thy, exhaustion is excused where: 1) the prisoner faces irreparable harm from delay incident to

pursuing administrative remedies; or 2) the agency has indicated predetermination of the issue, ren-

dering exhaustion futile. 503 U.S. 140, 146-49 (1992). Both of those conditions apply here. With-

out the Court’s intervention, Mr. Myers faces imminent irreparable harm in the form of over-

service of his sentence, given that his correct release date under the new law has already passed.

As a practical matter, litigation of this question will take more time than is available without

causing irreparable harm. Futility is also at issue. The BOP has already notified prisoners that the

retroactive amendment to the good-time-credit statute “is not effective immediately.” Farah

Stockman, Shutdown Threatens to Delay Criminal Justice Reforms Signed into Law by Trump,

N.Y. Times (Jan. 16, 2019); see also Pat Nolan & David Safavian, When bureaucrats under-

mine our laws, The Hill (Jan. 19, 2019) (“rather than put the 54 days into effect immediately

despite clear guidance by the First Step Act, the BOP continues to drag its feet.”). Accordingly,

the Court should not require Mr. Myers to make further efforts to seek an administrative remedy.

       Mr. Myers has now served longer than the sentence dictated by the prison term imposed

by this Court, and the Court should now act to assure that he does not serve yet another day longer




                                                 11
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 12 of 13. PageID #: 20



than the law allows. Upon release, he will begin his supervised-release term, providing appropri-

ate conditions for interim relief while this litigation proceeds. The Court should thus order his

immediate release.



IV.    Conclusion

       Because the good-time-credit fix is effective immediately, the Court should grant Mr. My-

ers’s motion under 28 U.S.C. § 2241 and order the BOP to calculate his good-time credits in ac-

cordance with the amended statute. While this case is pending, the Court should order Mr. Myers’s

interim release to avoid continuing irreparable harm.

                                             Respectfully submitted,

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928

                                             /s/ Christian J. Grostic
                                             CHRISTIAN J. GROSTIC
                                             Ohio Bar: 0084734
                                             JEFFREY B. LAZARUS
                                             Ohio Bar: 0079525
                                             1660 W. 2nd Street, Suite 750
                                             Cleveland, OH 44113
                                             Telephone:      216.522.4856
                                             Facsimile:      216.522.4321
                                             Email:          christian_grostic@fd.org

                                             Attorney for John Myers




                                                12
      Case: 4:19-cv-00476-CAB Doc #: 4 Filed: 04/24/19 13 of 13. PageID #: 21



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2019, a copy of the foregoing Memorandum and Motion

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.

                                              /s/ Christian J. Grostic
                                              CHRISTIAN J. GROSTIC

                                              Attorney for John Myers




                                                 13
